Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13, 15 and 16 are pending. 

Applicant’s election without traverse of Group I that read on a particular protein-drug conjugate that read on L is Protein, and specifically IgG; R, is arylene-heteroarylene, specifically phenyl-triazolyl; R2 is absent (p is 0); Z represents a linear saturated C18 alkylene group interrupted by 5 -O- and n is 1; R3 represents -C(O)NH- and q is 1, T is a group sensitive to cathepsin B having the formula A-W where A is Val-Cit and W is 

    PNG
    media_image1.png
    93
    165
    media_image1.png
    Greyscale
u is 1; D, the cytotoxic drug residue, is monomethyl auristatin E (MMAE) and k is 1;  The claims within Group | that encompass the elected species are claims 1, 2, 4- 6, 8-10 and 13, 
    PNG
    media_image2.png
    355
    530
    media_image2.png
    Greyscale
 in the reply filed on June 1, 2022 is acknowledged.
Claims 3, 7, 15 and 16 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 2, 4- 6, 8-10 and 13, drawn to a particular protein-drug conjugate that read on L is Protein, and specifically IgG; R, is arylene-heteroarylene, specifically phenyl-triazolyl; R2 is absent (p is 0); Z represents a linear saturated C18 alkylene group interrupted by 5 -O- and n is 1; R3 represents -C(O)NH- and q is 1, T is a group sensitive to cathepsin B having the formula A-W where A is Val-Cit and W is 

    PNG
    media_image1.png
    93
    165
    media_image1.png
    Greyscale
u is 1; D, the cytotoxic drug residue, is monomethyl auristatin E (MMAE) and k is 1;  The claims within Group | that encompass the elected species are claims 1, 2, 4- 6, 8-10 and 13, 

    PNG
    media_image2.png
    355
    530
    media_image2.png
    Greyscale
, are being acted upon in this Office Action.   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 15, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on November 15, 2019 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-6 and 9 are objected to because of the following informalities:  “A” should have been “The” for all dependent claims. 
Claim 1 is objected to because of the following informalities:  The phrase “may be” should have been “is”.   The phrase “is/are” should have been “is or are”.
Claim 4 is objected to because of the following informalities:  the plural “hydrolases, proteases, peptidases, esterases, glycosidases, glucuronidases and galactosidases should be singular. 
Claim 5 is objected to because of the following informality:  the plural galactosidases should have been singular. 
Claim 9 is objected to because of the following informality:  missing word “Protein” in the phrase “wherein designates” at page 8. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 4, 5, 8, 9, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 8, 9, 10, the phrase “preferably” renders the claim indefinite because it is unclear if the claim requires the limitations following “preferably”. See MPEP § 2173.05.   Applicant may overcome this rejection by deleting “preferably”.
Regarding claims 2, 10, the phrase “more preferably” renders the claim indefinite because it unclear if the claim requires the limitations following “more preferably”. See MPEP § 2173.05.   Applicant may overcome this rejection by deleting “more preferably”.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant may overcome this rejection by deleting “such as”.
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant may overcome this rejection by deleting “for example”.
Regarding claim 10, the claim recites a broad or limitation e.g., antibody, IgG together with a narrow range or limitation, e.g., IgG1 or IgG4 that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).   Applicant may overcome this rejection by deleting IgG, IgG1 or IgG4 in claim 10 and presenting dependent claims that sets forth the narrower limitation “IgG” and “IgG1 or IgG4”.
Claim 13 recites the limitation "the compounds" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 13 to recite “the protein-drug conjugate” would obviate this rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4- 6, 8, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, claim 1 encompasses

    PNG
    media_image3.png
    698
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    737
    689
    media_image4.png
    Greyscale

Claim 2 encompasses any protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from dolastin 10, dolastin 15, auristatin E, auristatin EB (AEB), auristatin EFP (AEFP), monomethyl auristatin F (MMAF), monomethylauristatin-D (MMAD), monomethyl auristatin E (MMAE) and 5-benzoylvaleric acid-AE ester (AEVB), preferably from MMAE, MMAF and MMAD, and more preferably the cytotoxic drug is MMAE.
Claim 3 encompasses the Protein-drug conjugate according to claim 1, wherein the protein is any monoclonal antibody.
Claim 4 encompasses the Protein-drug conjugate according to claim 1, wherein the hydrolases are preferably intracellular hydrolases and are selected from proteases such as Cathepsin B; peptidases; esterases; and glycosidases such as glucuronidases and galactosidases.
Claim 5 encompasses the Protein-drug conjugate according to claim 4, wherein T is selected from the following groups:
- a group which is sensitive to glucuronidases, having the following formula:

    PNG
    media_image5.png
    653
    598
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    584
    638
    media_image6.png
    Greyscale

Claim 6 encompasses the  Protein-drug conjugate according to claim 1, wherein Z is a spacer selected from the group consisting of: - a linear or branched, saturated C1-C22 alkylene group optionally interrupted by one or more chemical groups selected from -O- and -C(O)NH-, - a heteroarylene group.
Claim 8 encompasses the Protein-drug conjugate according to claim 1, wherein: 
R is arylene-heteroarylene, 
P is 0, 
N is 1, 
q is 1 and R3 is -C(O)NH- 
u is 1 and (T) is preferably (T3). 
Claim 9 encompasses the protein-drug conjugate according to claim 1, which has any of the following structures:

    PNG
    media_image7.png
    423
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    746
    657
    media_image8.png
    Greyscale

Wherein the “protein” designates a cysteine-containing protein residue wherein, in the above formulas, m is the mean Payload-to-protein Ratio of the conjugate which ranges from .01 to 16, preferably form 0.1 to 8.
Claim 10 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates an antibody, preferably IgG, more preferably subclasses IgG1 or IgG4.
Claim 13 encompasses a pharmaceutical composition comprising an effective amount of at least one of the compounds according to claim 1 and a pharmaceutically acceptable carrier.
The specification discloses lysosomal enzymes differs from one type of cancer cells to another.  The specification discloses -beta-galactosidase sensitive linker linked to just MMAE as prodrugs.  The prodrug T-APN-Gal-MMAE (compound 25) or T-APN-Glu-MMAE) (compound 26) or T-APN-VC-MMAE (compound 35) or T-APN-PEG-VC-MMAE (compound 27) is then conjugated to just a cysteine containing antibody trastuzumab using the well-known copper(I)-catalyzed azide-alkyne 1,3-cycloaddition.  
However, the specification does not sufficiently representative of the broad range of protein-drug conjugates comprising any cysteine-containing protein, or cysteine containing antibody linked to any drug (claim 1), such as any cytotoxic drug recited in claim 2.  The specification does not disclose representative number species of protein-drug conjugates beyond those specifically disclosed in the examples. 
	Regarding antibody, any IgG, any IgG1 or any IgG4 (claim 10), the specification does not describe the structural feature, e.g., heavy and light chain variable regions or the six CDRs that correlated with binding encompassed by the claim conjugate. 
Even assuming the antibody binds to human HER2/neu (elected species), the specification does not describe the common structure share by members of the genus of antibodies in the claimed conjugates.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to an antigen. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Even assuming the protein-drug conjugate is any antibody-drug conjugate, the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
The ‘7,723,485 patent teaches Conventional means of attaching, i.e. linking through covalent bonds, a drug moiety to an antibody generally leads to a heterogeneous mixture of molecules where the drug moieties are attached at a number of sites on the antibody. For example, cytotoxic drugs have typically been conjugated to antibodies through the often-numerous lysine residues of an antibody or through cysteine sulfhydryls (thiols) activated by reducing interchain disulfide bonds, generating a heterogeneous antibody-drug conjugate mixture, containing species with different molar ratios of drug to antibody, linked at different sites, each with a distinct in vivo profile of pharmacokinetics, efficacy, and safety Depending on reaction conditions, the heterogeneous mixture typically contains a distribution of antibodies with from 0 to about 8, or more, attached drug moieties, see col. 2, line 22, in particular. 
As another example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
Regarding pharmaceutical composition (claim 13), the specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   However, there are no in vivo working examples that the undisclosed protein-drug conjugate is effective to treat which cancer, much less prevention of all cancer.  The specification does not describe the structure-identifying information about the protein-drug conjugate or antibody-drug conjugate, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of protein-drug conjugate themselves that is effective to treat any cancer in any subject.   In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the genus of protein-drug conjugate at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab, (2) a composition comprising any one of said antibody-drug conjugate above and a pharmaceutically acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115). 

Claims 1, 2, 4- 6, 8, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) antibody-drug conjugate comprising the structure as set forth in claim 9, wherein the antibody is trastuzumab, (2) a composition comprising any one of said antibody-drug conjugate and a pharmaceutically acceptable carrier for a method of ameliorating HER2 specific cancer in a human subject, does not reasonably provide enablement for any protein-drug conjugate as set forth in claims 1, 2, 4- 6, 8-10 and 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses

    PNG
    media_image3.png
    698
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    737
    689
    media_image4.png
    Greyscale

Claim 2 encompasses any protein-drug conjugate according to claim 1, wherein the cytotoxic drug is selected from dolastin 10, dolastin 15, auristatin E, auristatin EB (AEB), auristatin EFP (AEFP), monomethyl auristatin F (MMAF), monomethylauristatin-D (MMAD), monomethyl auristatin E (MMAE) and 5-benzoylvaleric acid-AE ester (AEVB), preferably from MMAE, MMAF and MMAD, and more preferably the cytotoxic drug is MMAE.
Claim 3 encompasses the Protein-drug conjugate according to claim 1, wherein the protein is any monoclonal antibody.
Claim 4 encompasses the Protein-drug conjugate according to claim 1, wherein the hydrolases are preferably intracellular hydrolases and are selected from proteases such as Cathepsin B; peptidases; esterases; and glycosidases such as glucuronidases and galactosidases.
Claim 5 encompasses the Protein-drug conjugate according to claim 4, wherein T is selected from the following groups:
- a group which is sensitive to glucuronidases, having the following formula:

    PNG
    media_image5.png
    653
    598
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    584
    638
    media_image6.png
    Greyscale

Claim 6 encompasses the  Protein-drug conjugate according to claim 1, wherein Z is a spacer selected from the group consisting of: - a linear or branched, saturated C1-C22 alkylene group optionally interrupted by one or more chemical groups selected from -O- and -C(O)NH-, - aheteroarylene group.
Claim 8 encompasses the Protein-drug conjugate according to claim 1, wherein: 
R is arylene-heteroarylene, 
P is 0, 
N is 1, 
q is 1 and R3 is -C(O)NH- 
u is 1 and (T) is preferably (T3). 
Claim 9 encompasses the protein-drug conjugate according to claim 1, which has any of the following structures:

    PNG
    media_image7.png
    423
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    746
    657
    media_image8.png
    Greyscale

Wherein the “protein” designates a cysteine-containing protein residue wherein, in the above formulas, m is the mean Payload-to-protein Ratio of the conjugate which ranges from .01 to 16, preferably form 0.1 to 8.
Claim 10 encompasses the protein-drug conjugate according to claim 9, wherein “Protein” designates an antibody, preferably IgG, more preferably subclasses IgG1 or IgG4.
Claim 13 encompasses a pharmaceutical composition comprising an effective amount of at least one of the compounds according to claim 1 and a pharmaceutically acceptable carrier.
The specification discloses lysosomal enzymes differs from one type of cancer cells to another.  The specification discloses -beta-galactosidase sensitive linker linked to just MMAE as prodrugs.  The prodrug T-APN-Gal-MMAE (compound 25) or T-APN-Glu-MMAE) (compound 26) or T-APN-VC-MMAE (compound 35) or T-APN-PEG-VC-MMAE (compound 27) is then conjugated to a cysteine containing antibody trastuzumab using the well-known copper(I)-catalyzed azide-alkyne 1,3-cycloaddition.  
However, the specification does not teach the structure of the broad range of protein-drug conjugates comprising any cysteine-containing protein, or cysteine containing antibody linked to any drug (claim 1), such as any cytotoxic drug recited in claim 2 to enable one of skill in the art to make and use without undue experimentation.  
	Regarding antibody, any IgG, any IgG1 or any IgG4 (claim 10), the specification does not teach the structural feature, e.g., heavy and light chain variable regions or the six CDRs that correlated with binding specificity encompassed by the claim conjugate. 
Even assuming the antibody binds to human HER2/neu (elected species), the specification discloses just one antibody trastuzumab.  The specification does not teach the common structure share by members of the genus of antibodies in the claimed conjugates.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to an antigen. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Even assuming the protein-drug conjugate is any antibody-drug conjugate, the location or site of conjugation on the drug and the antibody affect conjugate stability, and pharmacokinetics of antibody drug conjugates. 
The 7,723,485 patent (PTO 892) teaches conventional means of attaching, i.e. linking through covalent bonds, a drug moiety to an antibody generally leads to a heterogeneous mixture of molecules where the drug moieties are attached at a number of sites on the antibody. For example, cytotoxic drugs have typically been conjugated to antibodies through the often-numerous lysine residues of an antibody or through cysteine sulfhydryls (thiols) activated by reducing interchain disulfide bonds, generating a heterogeneous antibody-drug conjugate mixture, containing species with different molar ratios of drug to antibody, linked at different sites, each with a distinct in vivo profile of pharmacokinetics, efficacy, and safety Depending on reaction conditions, the heterogeneous mixture typically contains a distribution of antibodies with from 0 to about 8, or more, attached drug moieties, see col. 2, line 22, in particular. 
As another example, Strop et al (Chemistry and Biology 20: 161-167, 2013; PTO 892) teach drug position can have a significant effect on linker stability and antibody pharmacokinetics.  The site of conjugation can influence ADC properties differently in mice and rats, highlighting potential pitfalls of examining efficacy in mouse xenograft models and toxicity in rats or nonhuman primates, see abstract, p 166, p. 168 right col, in particular.    
The specification discloses the protein-drug conjugate is for treating/preventing cancer in a subject, see p. 20 and p.  22, lines 4-6.  The “subject” may be a non-human mammals such as dogs, cats, horses, cows, pigs, sheep, non-human primates, among others, see p. 21, lines 3-9.   However, there is no teachings in the specification that the disclosed trastuzumab binds to HER2 from other specifies.  
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).
Further, there are no in vivo working examples that the undisclosed protein-drug conjugate is effective to treat which cancer, much less preventing all cancer in human as well as non-human mammals.  A pharmaceutical composition (claim 13) without in vivo working examples is unpredictable.  
One of skill in the art cannot predict which member of the genus of protein-drug conjugate themselves is effective to treat which cancer in all mammalian subject without guidance as to the binding specificity of the protein-drug conjugate. 
As such, undue experimentation would be required to practice the claimed protein-drug conjugate or antibody-drug conjugate, commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodych (of record, Bioconjugate Chemistry 26: 197-200, 2015; PTO 1449) in view of US Patent No. 7,723,485 (of record, issued May 25, 2010, PTO 892). 
Claim 1 encompasses protein-drug conjugate having 

    PNG
    media_image9.png
    143
    442
    media_image9.png
    Greyscale

in which a cysteine-containing protein residue L is connected via one of its cysteine groups to one or more drug via a specific linker chain comprising a heteroarylpropiolonitrile (APN) moiety, wherein L is cysteine containing antibody, R1 arylene, R2 is –(C(O)NH-, p is 1, p and q are 0, n is 0, Z is a spacer or linear, T is a cleavable unit sensitive to hydrolases, u is 1, drug is MMAE, k is 1 or 2 and the mean payload (DAR) of the conjugate ranges from 0.1 to 16.
Claim 2 encompasses the drug is monomethyl auristatin E (MMAE). 
Kolodych teaches antibody-dye conjugate and a method of conjugating antibody such as trastuzumab (instant L, which is an IgG1 humanized monoclonal antibody that binds to HER2) comprising a thiol group S from the cysteine conjugated to a dye, e.g., TAMRA-NH2 using a heterobifunctional reagent, CBTF for amine-to-thiol coupling.  The linker comprises a 3-arylpropionitrile (APN) functional group in replacement of maleimide, see entire document, Fig 1, in particular.  

    PNG
    media_image10.png
    185
    520
    media_image10.png
    Greyscale

The mean payload DAR of the conjugate is 3.8, see p. 199, left col., Figure 2A, in particular.   
The advantage of using CBTF as a heterobifunctional crosslinker is that the conjugate is superior stability of the conjugate in plasma compared to maleimide-derived conjugates. 
Kolodych does not teach the cysteine containing antibody is conjugated to a drug MMAE instead of a dye.  
However, the ‘485 patent teaches various antibody drug conjugates (ADC) such as Ab-(LD)p wherein p is 1, 2, 3 or 4 (which is within the claimed 0.1 to 8), that comprises a cysteine-containing antibody, e.g., anti-MUC16 linked through the cysteine group to a drug such as MMAE (aka dolastin-10) as per claim 2 (see col. 42, 43) via a linker comprising a stretcher unit, e.g., (CH2)-C(O)NR(CH2CH2-OH)-CH2 (maleimide stretcher (MPEG, which is instant linear spacer Z), see col. 47), a dipeptide amino acid Val-Cit (see col. 48, col. 52), a para-animobenzylcarbamoyl (PAB) self-immolative moiety (instant cleavable unit sensitive to hydrolase) to a drug MMAF (instant dolastatin 10), see col. 53 to 60, reference claims 12-31, in particular.  
Regarding claim 3, the ‘485 patent teaches the antibody is monoclonal, see col. 9, line 45, col. 27, line 40, in particular.
Regarding claim 4, the ‘485 patent teaches the drug conjugate linker is hydrolyzed by tumor-associated protease, e.g., cathepsin B, see col. 49, line 28-32, in particular. 
Regarding claim 5, the ‘485 patent teaches the T is dipeptide, e.g., Val-Cit or vc (see col. 49, line 16-32, col. 47, line 60), a self-immolative spacer, e.g., p-aminobenzylcarbamoyl (PAB, see col. 47, line 54, col. 50, line 1-15, col. 52, line 3), sensitive to cathepsin B having the claimed structure, 

    PNG
    media_image11.png
    130
    337
    media_image11.png
    Greyscale
and v is an integer of 1, and Q is C1-C8 alkyl, see col. 50, line 11-15, in particular. 
Regarding claim 6, the ‘485 patent teaches the spacer is linear and comprises MC-Val-Cit-PAB, see col. 52, line 3. 
Regarding claim 10, the ‘485 patent teaches the antibody is IgG, IgG1 or IgG4, see col. 9, line 65 to col. 10, line 1, in particular. 
Regarding the drug, the ‘485 patent teaches MMAE has the following structure:

    PNG
    media_image12.png
    106
    385
    media_image12.png
    Greyscale
, see entire document, col. 43, claims in particular. 
In light of these teachings, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have conjugated any drug such as dolastin-10 (MMAE) to any antibody of the ‘485 patent using the commercially available heterobifunctional reagent CBTF for amine-to-thiol coupling reagent as taught by Kolodych with a reasonable expectation of success, e.g., stable site-specific antibody-drug conjugate comprising cysteine-containing trastuzumab or anti-MUC16 linked to MMAE through phenylene (R1), linear spacer (CH2)-C(O)NR(CH2CH2-OH)-CH2-Val-Cit-PAB linker that is stable in circulation.  
One of ordinary skill in the art would have been motivated to do so because Kolodych teaches CBTF-based conjugates showed significantly lower level of deconjugation and payload and the ‘485 patent teaches cysteine engineered antibody shows a defined homogenous antibody-drug conjugates, see p. 199, right col. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention by substituting the heterobifunctional reagent such as maleimide for Kolodych’s sodium 4-((4-(cyanoethynybenzoyHoxy)-2,3,5,6-tetrafluorobenzenesulfonate (CBTP) for amine-thiol coupling.  This reagent comprises a 3-arylpropionitrile (APN) group that replaces the maleimide and allows for the preparation of stable conjugates.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644